EXHIBIT 99.2 HEWLETT-PACKARD COMPANY AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF EARNINGS (Unaudited) (In millions except per share amounts) Three months ended January 31, 2010 October 31, 2009 January 31, 2009 Net revenue $ 31,177 $ 30,777 $ 28,807 Costs and expenses(a): Cost of sales 24,062 23,475 22,073 Research and development 681 704 732 Selling, general and administrative 2,932 2,966 2,893 Amortization of purchased intangible assets 330 400 412 In-process research and development charges - 1 6 Restructuring charges 131 38 146 Acquisition-related charges 38 60 48 Total costs and expenses 28,174 27,644 26,310 Earnings from operations 3,003 3,133 2,497 Interest and other, net (199 ) (132 ) (232 ) Earnings before taxes 2,804 3,001 2,265 Provision for taxes(b) 554 589 409 Net earnings $ 2,250 $ 2,412 $ 1,856 Net earnings per share: Basic $ 0.95 $ 1.02 $ 0.77 Diluted $ 0.93 $ 0.99 $ 0.75 Cash dividends declared per share $ 0.16 $ - $ 0.16 Weighted-average shares used to compute net earnings per share: Basic 2,358 2,366 2,410 Diluted 2,427 2,433 2,464 (a)Stock-based compensation expense was as follows: Cost of sales $ 47 $ 37 $ 52 Research and development 14 10 17 Selling, general and administrative 119 86 85 Acquisition-related charges 1 1 6 Total costs and expenses $ 181 $ 134 $ 160 (b) Tax benefit from stock-based compensation $ (58 ) $ (41 ) $ (48 ) HEWLETT-PACKARD COMPANY AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (In millions) January 31, 2010 October 31, 2009 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 13,547 $ 13,279 Short-term investments 60 55 Accounts receivable 14,503 16,537 Financing receivables 2,765 2,675 Inventory 6,630 6,128 Other current assets 14,192 13,865 Total current assets 51,697 52,539 Property, plant and equipment 11,164 11,262 Long-term financing receivables and other assets 11,423 11,289 Goodwill and purchased intangible assets 39,334 39,709 Total assets $ 113,618 $ 114,799 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Notes payable and short-term borrowings $ 1,862 $ 1,850 Accounts payable 13,557 14,809 Employee compensation and benefits 3,038 4,071 Taxes on earnings 983 910 Deferred revenue 6,412 6,182 Other accrued liabilities 15,021 15,181 Total current liabilities 40,873 43,003 Long-term debt 14,009 13,980 Other liabilities 16,845 17,052 (a) Stockholders' equity HP stockholders' equity 41,628 40,517 Noncontrolling interests 263 247 (a) Total stockholders' equity 41,891 40,764 Total liabilities and stockholders' equity $ 113,618 $ 114,799 (a) Reflects the adoption of the accounting standard related to the presentation of noncontrolling interests in consolidatedfinancial statements. 2
